Citation Nr: 9912565	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-08 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritic disorder.

2.  Entitlement to service connection for a back disorder. 

3.  Entitlement to service connection for loss of vision of 
the left eye.  

4.  Entitlement to service connection for PTSD.

5.  Whether new and material evidence has been received to 
reopen a nosebleed disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1966.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veteran 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
dated November 1995, which denied entitlement to service 
connection for a arthritis disorder, a back disorder, a left 
eye disorder, PTSD, a nosebleed disorder, and for a left foot 
disorder.  A subsequent action by the RO, dated November 
1996, awarded service connection for a left foot disorder, 
but assigned a noncompensable (zero percent) evaluation.  
Although the veteran initially disagreed with that original 
evaluation, the evidence does not show that a timely appeal 
was submitted.  

Statutory and regulatory provisions governing the procedures 
whereby adverse decisions rendered by the RO may be appealed 
to the Board stipulate, in pertinent part, that such 
decisions may be considered by the Board only upon submission 
of a Notice of Disagreement (NOD) within one year of 
notification of the adverse decision.  The RO will then issue 
a Statement of the Case (SOC), after which a substantive 
appeal must be submitted within that same one-year period, or 
within 60 days from the issuance of the SOC, whichever period 
is longer.  See 38 U.S.C. § 7105 (West 1991); 38 C.F.R. 
§ 20.200 (1997).  If a claim before the Board does not 
satisfy these criteria, the Board "shall not...entertain[ ] the 
application."  38 U.S.C.A. § 7108 (West 1991).

As indicated above, the RO awarded service connection for a 
left foot disorder in an action dated November 1996, but 
assigned it a noncompensable evaluation.  It notified the 
veteran of that decision of a letter dated November 18, 1996.  
The veteran expressed disagreement with that decision in a 
statement received by VA January 22, 1997, which was accepted 
as his notice of disagreement (NOD).  The RO next promulgated 
a Supplemental Statement of the Case (SSOC), and sent a 
notice letter to the veteran, dated February 26, 1996.  
Apparently this date was a typographical error as the date of 
the SSOC indicates that it was promulgated on February 23, 
1998.  However, the record does not reflect that a timely 
appeal was received. As indicated above, the veteran had one-
year from the adverse decision, that is until November 1997, 
or within 60 days from the issuance of the SOC, whichever 
period is longer.  However, the evidence of record reflects 
no further submissions by the veteran or on his behalf until 
May 29, 1998, which does not fall within either time period.  
Thus, the veteran's claim before the Board does not satisfy 
these criteria, and the Board "shall not...entertain[ ] the 
application."  38 U.S.C. § 7108 (West 1991 & Supp. 1998).

The issue of entitlement to service connection for PTSD is 
addressed in the remand section of the opinion.  

A hearing was held before the undersigned member of the 
Board, sitting in Montgomery, Alabama, dated November 16, 
1998.


FINDINGS OF FACT

1.  An arthritis disorder is not shown to be related to the 
veteran's active service.  

2.  A back disorder is not shown to be related to the 
veteran's active service.  

3.  A left eye disability did not begin in service.  

4.  Entitlement to service connection for a nosebleed 
disorder was denied by the Board by means of a decision dated 
July 1991.  The veteran was notified of that decision, and of 
appellate procedures, but he did not perfect a timely appeal.

5.  The evidence received subsequent to July 1991 with regard 
to a claim for service connection for a nose bleed disorder 
is not so significant by itself, or in connection with 
evidence previously assembled, that it must be considered in 
order to fairly decide the merits of his claims.

6.  A nosebleed disorder is not shown.


CONCLUSIONS OF LAW

1.  A claim for service connection for an arthritis disorder 
is not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

2.  A claim for service connection for a back disorder is not 
well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

3.  A claim for service connection for a left eye disorder is 
not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).

4.  The July 1991 BVA decision, wherein service connection 
for a nose bleed disability was denied, is final.  38 U.S.C. 
§ 7105(c) (West 1991 & Supp. 1998), 38 C.F.R. § 20.302 
(1998).

5.  The evidence received subsequent to the Board's July 1991 
decision is not new and material, and does not serve to 
reopen the veteran's claim for service connection for a nose 
bleed disability.  38 U.S.C. § 5108 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for arthritic disorder
and service connection for a back disorder.

As a preliminary matter, because the veteran essentially 
claims that he has arthritis of the back that produces 
symptomatology in his neck, arm and shoulder, his claims for 
service connection for an arthritic disorder and for a back 
disorder will both be considered below.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran contends, in essence, that he manifests an 
arthritic back disorder productive of a back, neck, arm or 
shoulder conditions that are a product of his active service. 

The veteran's service medical records (SMRs) are devoid of 
references to, or treatment of, an arthritic condition.  In 
fact, his release to inactive duty examination, dated 
February 1966, specifically shows that his head, face, neck 
and scalp, as well as his spine and other musculoskeletal 
systems were clinically evaluated as normal.  A report of 
medical history compiled by the veteran also shows that he 
indicated that he did not now have, or ever had, arthritis or 
rheumatism; bone, joint or other deformity; swollen or 
painful joints; and that he had not worn a brace or back 
support.  

Although the SMRs do show that the veteran sustained a 
concussion after striking his head on a sharp object while 
bending over in November 1963, and did report lacerations to 
his head in November 1964 and April 1965, the Board must 
point out that he was clinically evaluated as normal in all 
relevant aspects on his separation medical examination dated 
February 1966, and conclude that those injuries resolved 
without residuals.  

The recent medical evidence shows that the veteran currently 
manifests a degenerative condition of the back and cervical 
spine.  A March 1990 hospital report shows that the veteran 
was diagnosed with degenerative disc disease of the cervical 
and lumbar spine, a report from the VA Medical Center at 
Tuskegee, dated October 1996, shows that the veteran was 
diagnosed with degenerative disk disease with back pain, and 
a report, also from Tuskegee, dated from July to August 1997 
shows that he was diagnosed with spinal stenosis, lumbar 
type.  

However, there is no evidence showing that these disorders 
are in any way related to the veteran's active service; 
moreover, there is no evidence showing manifestation of an 
arthritic disorder within one year of the veteran's 
separation from service so that presumptive service 
connection is not appropriate.  

As indicated above, a showing that a disability was incurred 
during service, and that it is related to the current 
disorder, are both essential elements for a claim to be well 
grounded.  In the absence of any such evidence, the veteran's 
claims for both an arthritic and back disorder are not well 
grounded, and must accordingly be denied.  


III.  Entitlement to service connection for loss of vision of 
the left eye.

As indicated above, in making a claim for service connection, 
the veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C. § 5107(a) (West 1991 & 
Supp. 1998).  A well grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

As a preliminary matter, the Board notes that the veteran 
initially claimed that he lost his left eye vision, in a 
Statement in Support of Claim form 21-4138, dated January 
1994.  However, the Board also notes that the veteran 
subsequently claimed that he should be service connected for 
a history of glaucoma in the left eye, and for his status 
post cataract extraction with intraocular implants.  He avers 
that his glaucoma was due to his skin cancer on his nose 
which  he attributes to Agent Orange exposure.

The veteran's service medical records (SMRs) are devoid of 
any references to, or treatment of, a left eye condition.  In 
fact, his release to inactive duty examination, dated 
February 1966, specifically shows that his eyes, as well as 
his distant vision and field of vision, were clinically 
evaluated as normal.  A report of medical history compiled by 
the veteran also shows that he indicated that he did not now 
have, or ever had, "eye trouble", had not worn glasses or 
had an artificial eye.  In addition, his records are 
similarly devoid of references to, or treatment for, a nose 
lesion.

A hospital report dated from September to December 1995 notes 
that the veteran has a history of glaucoma in his left eye.  
However, there is no evidence to show that the veteran 
currently has a left eye disorder, or that he has any left 
eye impairment due to either a lesion on his nose or Agent 
Orange.  

Specifically, the veteran indicated in his personal hearing 
that "they corrected my vision a lot with the lens 
transplant I had last October.  The [doctor] at Tuskegee did 
a really good job."  

Moreover, as there is no evidence of a nexus between any 
extant eye disorder and service, the Board must find that the 
veteran's claim for a left eye disorder is not well grounded 
and must be denied.    


IV.  Entitlement to service connection for a nosebleed 
disorder.

As a preliminary matter, the Board notes that the veteran's 
claim for a nosebleed disorder was previously denied by the 
Board in July 1991, and his appeal was dismissed as untimely 
by the United States Court of Appeals for Veteran's Claims 
(formally the United States Court of Veterans Appeals prior 
to March 1, 1999) in March 1992.  However, the RO adjudicated 
his claim and determined that it was not well grounded.  
Because a new and material evidence claim must also pass the 
well grounded standards set forth by the Court of Appeals for 
Veterans Claims, as indicated below, the Board finds that the 
RO's error is nonprejudical.

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision or Board decision in which to indicate 
disagreement therewith; otherwise, that decision is final, 
and may be reopened only upon the receipt of additional 
evidence which, under the applicable statutory and regulatory 
provisions, is both new and material.  38 U.S.C. § 7105 (West 
1991 & Supp. 1998);  38 C.F.R. § 3.104(a) (1998).  

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a) (1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (1998).

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet.App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet.App. 216, 220 (1995); 
Justus v. Principi, 3 Vet.App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  

The veteran's claim for a nosebleed disorder, as indicated 
above, was denied by the Board in an 1991 decision.  The 
Board found, in essence, that although the veteran was 
treated for a nosebleed during service, that he did not 
manifest a chronic disorder, as his nosebleed apparently 
resolved without residuals.  

The Board must note that the veteran has not submitted any 
clinical evidence showing that he currently manifests such a 
disorder.  In fact, in his personal hearing in front of the 
local hearing officer dated June 1996, the veteran, when 
questioned about the nature of a nosebleed disorder, stated:  
"I really don't have problems with it anymore, outside of 
the fact that this side is blocked and has been for years.  I 
have a lot of problems with my sinuses."  

Although this evidence has not previously been associated 
with the veteran's claims folder, it is not new or material 
as defined by VA law and regulation.  That is, it is not 
probative to the veteran's claim for a nosebleed disorder.  
In any event, the veteran's claim does not survive the second 
prong the Elkins test outlined above, because it is not well 
grounded.  The Board must point out that for service 
connection to be appropriate, there must be a current 
disorder that is etiologically related to service.  The 
clinical record does not show that the veteran manifests any 
nose disorder that is due to his active service.  His claim, 
therefore, must be denied.  See Caluza v. Brown, 7 Vet.App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 
465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 492, 494-
95 (1992).


ORDER

Entitlement to service connection for arthritic disorder is 
denied.  Entitlement to service connection for a back 
disorder is denied.  Entitlement to service connection for 
loss of vision of the left eye is denied.  A claim that new 
and material evidence has been received to reopen a nosebleed 
disorder is denied.  


REMAND

After a careful review of the record, the Board determines 
that the report of a special psychiatric examination would be 
helpful in determining whether the veteran's PTSD is related 
to the veteran's active service.  Additionally, the Board 
notes that the veteran has referenced treatment from a 
variety of VA facilities that do not appear to have been 
associated with the veteran's claims folder.

The United States Court of Appeals for Veterans Claims 
(formally the United States Court of Veterans Appeals) 
(hereinafter "the Court") has held that the VA has a duty 
to assist veterans in the development of facts pertinent to 
their claims under 38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998) and 38 C.F.R. § 3.103(a) (1998).  As set forth by the 
Court in Littke v. Derwinski, 1 Vet.App. 90 (1990), this duty 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Accordingly, this case is REMANDED for the following:

1.  Within a reasonable period of time 
the veteran should furnish any additional 
evidence, to include but not limited to, 
private medical records, and dates and 
locations of any VA treatment, in support 
of his claim.

2. Following the receipt of any and all 
such evidence, the RO should request 
any psychiatric treatment records not 
currently associated with the 
veterans' claims folder, and associate 
such records with the veteran's claims 
file.  If no such information is 
available, the RO shall so note in the 
claims folder. 

3.  The RO should contact both the U.S. 
Army & Joint Services Environmental 
Support Group (ESG), or the Records 
Branch of Headquarters, Marine Corps, to 
determine if the veteran was exposed to 
the alleged combat stressors.  
Specifically,  during the period from May 
to September 1965 when the veteran was in 
Vietnam, it should be determined if he 
participated in repelling attacks on his 
base or was present at bases which were 
attacked.  The RO should include copies 
of his Record of Service (NAVMC 118 (3) - 
PD) to aid in the research.  Following 
receipt of that information, the RO 
should find as a matter of fact whether 
the veteran was exposed to the claimed 
stressors and include that finding with 
the examination request below.

3.  The RO shall next schedule a VA 
examination, by an appropriate 
specialist, other than the specialist who 
has previously examined, to ascertain the 
nature and severity of any mental 
disorders present, including PTSD.  The 
claims file and a copy of this remand 
must be furnished to and be reviewed by 
the examiner prior to the examination.  
All findings, and the reasons and bases 
therefor, are to be set forth in a clear, 
comprehensible, and legible manner on the 
examination report.

4.  Specifically, the specialist shall 
determine:

(a)  whether the veteran has a 
disorder, including PTSD, that is 
proximately due to in-service 
stressors? 

(b)  (i) if we accept that the 
veteran was attacked by a dog, does 
he have PTSD as a result of that 
stressor standing alone?  (ii) Also, 
if we accept that the veteran was 
subjected to sexual harassment by a 
supervisor, does he have PTSD as a 
result of that stressor standing 
alone?  

All of the evidence should be reviewed 
and the examination should be conducted 
in accordance with the current Diagnostic 
and Statistical Manual of Mental 
Disorders, (DSM), of the American 
Psychiatric Association. 

5.  The RO should then further develop 
the veteran's claim as necessary, 
including verification attempts of the 
veteran's alleged in-service stressors.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals




 

